United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                                                             F I L E D
                       FOR THE FIFTH CIRCUIT
                       _____________________                 August 10, 2005

                            No. 04-11203                 Charles R. Fulbruge III
                       _____________________                     Clerk

UNITED STATES OF AMERICA

                Plaintiff - Appellee
                 v.
DANIEL SCOTT DUNSON
                Defendant - Appellant



                      ---------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                           (03-CR-342)
                      ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand for resentencing is granted.



_________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.